t c memo united_states tax_court albert r cujas jr susan w cujas petitioners v commissioner of internal revenue respondent docket no filed date albert r cujas jr pro_se j craig young for respondent memorandum findings_of_fact and opinion foley judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes albert r cujas jr year deficiency sec_6651 sec_6654 additions to tax year dollar_figure big_number dollar_figure big_number dollar_figure susan w cujas deficiency sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure big_number dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioners failed to report income we hold that they did to the extent provided below whether petitioners pursuant to sec_72 are liable for a 10-percent additional tax on early distributions they received in from their individual_retirement_accounts ira's we hold that they are liable whether petitioners pursuant to sec_1401 are liable for self-employment_tax we hold that they are liable to the extent provided below whether petitioners pursuant to sec_6651 are liable for additions to tax for failure_to_file timely federal_income_tax returns we hold that they are liable to the extent provided below whether petitioners pursuant to sec_6654 are liable for additions to tax for failure to make estimated_tax payments we hold that they are liable to the extent provided below whether petitioners have asserted frivolous and groundless arguments that warrant the imposition of a penalty pursuant to sec_6673 we hold that a penalty is not warranted findings_of_fact some of the facts have been stipulated and are so found at the time their joint petition was filed petitioners' mailing address was in kernersville north carolina during the years in issue albert cujas was married to susan cujas and was self-employed as a physical therapist petitioners filed a joint federal_income_tax return for but did not file returns for or the internal_revenue_service audited petitioners' return and agent jerry gardner was assigned to the case he notified petitioners in writing that their return was being audited in this correspondence he asked petitioners to meet with him and to provide records relating to their income and expenses petitioners did not comply with agent gardner's requests after agent gardner had completed his audit of petitioners' return he began an audit relating to petitioners' and tax years he did not however notify petitioners that they were being audited for and and did not request records from them relating to these years during the audit he obtained information returns ie forms indicating that petitioners had received income in as follows albert r cujas jr payor maultsby orthopedic clinic pa st john neuromuscular therapy seminars matol botanical international ltd state of n c health plan hartford life_insurance co state employees credit_union state employees credit_union susan w cujas payor northwest child development council inc the investment_company of america state employees credit_union state employees credit_union capital guardian trust co type of payment compensation compensation compensation compensation compensation ira distribution interest type of payment compensation dividends interest ira distribution ira distribution amount dollar_figure big_number big_number big_number amount dollar_figure big_number big_number after receiving this information agent gardner contacted some of the payors and obtained written verification of the items agent gardner did not obtain any evidence that petitioners received income relating to he proceeded to reconstruct petitioners' income for that year using data published by the bureau of labor statistics bls and determined that each petitioner incurred personal living_expenses and received self- employment income of dollar_figure he also determined that for petitioners were each liable for a 10-percent additional tax on early distributions they received from their ira's and for and petitioners were each liable for self- employment_tax additions to tax for failure_to_file timely federal_income_tax returns and additions to tax for failure to make estimated_tax payments based on the results of agent gardner's audit respondent on date issued a separate notice_of_deficiency to each petitioner i unreported income opinion generally the commissioner's determination is presumed to be correct and the taxpayer bears the burden of proving that it is erroneous rule a 290_us_111 some courts however have declined to accord a presumption of correctness to the commissioner's determination of unreported income where the commissioner simply relies on the presumption without introducing sufficient evidence linking the taxpayer to an income generating activity 999_f2d_760 4th cir affg tcmemo_1992_153 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 73_tc_394 the commissioner need only provide a minimal amount of evidence williams v commissioner supra pincite 596_f2d_358 9th cir revg 67_tc_672 if the commissioner fails to provide sufficient evidence the deficiency determination is arbitrary and the commissioner will bear the burden of coming forward with evidence to establish the existence and amount of any deficiency jackson v commissioner supra based on information reported on forms respondent determined that in petitioners received income from several sources based on bls data respondent determined that in petitioners received self-employment_income we now address the validity of each of these determinations a tax_year respondent determined that during each petitioner received income from ira_distributions self-employment and interest and that mrs cujas received dividend income these determinations were based on information reported on forms issued by the payors mrs cujas conceded that during she received funds from the sources and in the amounts determined by respondent she has failed to establish that these funds are excludable from her gross_income accordingly we hold that these funds are includable in her gross_income see sec_61 sec_72 sec_408 in his brief mr cujas conceded that during he received dollar_figure from his ira at the state employees credit_union dollar_figure from blue cross blue shield of north carolina and dollar_figure from the maultsby clinic he has failed to establish that these funds are excludable from his gross_income accordingly we hold that these funds are includable in his gross_income see sec_61 sec_72 sec_408 the remainder of respondent's determinations relating to mr cujas for were supported by evidence respondent obtained forms indicating that mr cujas received dollar_figure from st john neuromuscular therapy seminars dollar_figure from matol botanical international ltd dollar_figure from hartford life_insurance co and dollar_figure from the state employees credit_union therefore we conclude that respondent obtained sufficient evidence to link mr cujas to these funds as a result mr cujas bears the burden of proving that respondent's determinations relating to these funds are erroneous he has failed to provide any credible_evidence to carry his burden_of_proof accordingly we hold that these funds are includable in his gross_income see sec_61 b tax_year respondent determined using bls data that during each petitioner had gross_income of dollar_figure every taxpayer is required to maintain adequate_records of taxable_income sec_6001 if the taxpayer fails to maintain such records the commissioner may reconstruct income in accordance with a method that clearly reflects income sec_446 43_tc_824 when the commissioner has evidence of taxable_income but does not have information available to ascertain the amount of such income the commissioner may use bls data to determine that the taxpayer had income at least equal to the normal_cost of living 54_tc_1530 prior to issuing notices of deficiency respondent did not contact petitioners and did not obtain any evidence linking petitioners to an income generating activity relating to nevertheless respondent proceeded to use bls data to reconstruct petitioners' income therefore respondent's determinations relating to petitioners' tax years are arbitrary and respondent bears the burden of coming forward with evidence to establish the existence and amount of any deficiency jackson v commissioner supra pincite cf giddio v commissioner supra holding that it is not arbitrary for the commissioner to use bls data to reconstruct a taxpayer's income when the commissioner has evidence of taxable_income respondent has failed to present sufficient evidence to establish the existence and amount of the deficiencies relating to although mr cujas testified that he was self-employed as a physical therapist during respondent has failed to establish the amount of funds that mr cujas may have received during for such services therefore respondent has failed to meet his burden_of_proof accordingly we hold that petitioners are not liable for the deficiencies relating to ii respondent's other determinations respondent determined that for petitioners were each liable for a 10-percent additional tax on early distributions they received from their ira's and for and petitioners were each liable for self-employment_tax additions to tax for failure_to_file timely federal_income_tax returns and additions to tax for failure to make estimated_tax payments we have held for that petitioners are not liable for deficiencies relating to respondent's determination that they received income as a result petitioners are not liable for the self-employment_tax and additions to tax relating to petitioners bear the burden of proving that the determinations relating to are erroneous rule a petitioners introduced no evidence relating to these determinations therefore they are liable for the taxes and additions to tax relating to iii respondent's motion for a sec_6673 penalty respondent submitted a motion for the imposition of a penalty under sec_6673 sec_6673 authorizes this court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure whenever it appears that the taxpayer's position in a proceeding is frivolous groundless or instituted primarily for delay we conclude that such a penalty is inappropriate in the present case and deny respondent's motion all other arguments made by the parties are either irrelevant or without merit to reflect the foregoing an order denying respondent's motion for a penalty will be issued and decision will be entered under rule
